



EXHIBIT 10.2


AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT
IRA ROBBINS


THIS AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), is
made as of this 21st day of September, 2016, among VALLEY NATIONAL BANK
(“Bank”), a national banking association with its principal office at 1455
Valley Road, Wayne, New Jersey, VALLEY NATIONAL BANCORP (“Valley”), a New Jersey
corporation which maintains its principal office at 1455 Valley Road, Wayne, New
Jersey (Valley and the Bank collectively are the “Company”) and IRA ROBBINS (the
“Executive”).
BACKGROUND
WHEREAS, the Executive has been continuously employed by the Bank for many years
and Valley for more than 20 years;
WHEREAS, the Executive has worked diligently in the Executive’s positions in the
business of the Bank and Valley;
WHEREAS, the Boards of Directors of the Bank and Valley (either one, the Board
of Directors” and together, the Boards) believe that the future services of the
Executive are of great value to the Bank and Valley and that it is important for
the growth and development of the Bank that the Executive continue in the
Executive’s position;


1
95171489.5

--------------------------------------------------------------------------------





WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Boards believe it is imperative that the Company and the Boards
be able to rely upon the Executive to continue in the Executive’s position, and
that they be able to receive and rely upon the Executive’s advice, if they
request it, as to the best interests of the Company and its shareholders,
without concern that the Executive might be distracted by the personal
uncertainties and risks created by such a proposal;
WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Compensation Committee of the Boards has approved
entering into this Agreement to govern the Executive’s employment terms and
termination benefits in the event of and for a period of time after a
Change-in-Control of the Company, as hereinafter defined;
WHEREAS, the Executive and the Company had entered into a Change-in-Control
Agreement dated January 31, 2013, and have agreed to amend and restate that
Agreement with this Agreement;
NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of an acquisition or bid
to take over control of the Company, and to induce the Executive to remain in
the employ of the Company, and for other good and valuable consideration, the
Company and the Executive, each intending to be legally bound hereby agree as
follows:


2
95171489.5

--------------------------------------------------------------------------------





1.Definitions.
a.Cause. For purposes of this Agreement “Cause” with respect to the termination
by the Company of Executive’s employment shall mean (i) willful and continued
failure by the Executive to perform the Executive’s duties for the Company under
this Agreement after at least one warning in writing from the Board of Directors
identifying specifically any such failure; (ii) the willful engaging by the
Executive in misconduct which causes material injury to the Company as specified
in a written notice to the Executive from the Board of Directors; or (iii)
conviction of a crime (other than a traffic violation), habitual drunkenness,
drug abuse, or excessive absenteeism other than for illness, after a warning
(required with respect to drunkenness or absenteeism only) in writing from the
Board of Directors to refrain from such behavior. No act or failure to act on
the part of the Executive shall be considered willful unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
the action or omission was in the best interest of the Company.
b.Change-in-Control. “Change-in-Control” means any of the following events: (i)
when Valley or a Valley Subsidiary acquires actual knowledge that any person (as
such term is used in Section 13(d) and 14(d)(2) of the Exchange Act), other than
an affiliate of Valley or a Valley Subsidiary or an employee benefit plan
established or maintained by Valley, a Valley Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d‑3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty‑five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”); (ii) upon the first
purchase of Valley’s common stock pursuant to a


3
95171489.5

--------------------------------------------------------------------------------





tender or exchange offer (other than a tender or exchange offer made by Valley,
a Valley Subsidiary or an employee benefit plan established or maintained by
Valley, a Valley Subsidiary or any of their respective affiliates); (iii) the
consummation of (A) a transaction, other than a Non‑Control Transaction,
pursuant to which Valley is merged with or into, or is consolidated with, or
becomes the subsidiary of another corporation, (B) a sale or disposition of all
or substantially all of Valley’s assets or (C) a plan of liquidation or
dissolution of Valley; (iv) if during any period of two (2) consecutive years,
individuals (the “Continuing Directors”) who at the beginning of such period
constitute the Board of Directors of Valley (the “Valley Board”) cease for any
reason to constitute at least 60% thereof or, following a Non‑Control
Transaction, 60% of the board of directors of the Surviving Corporation;
provided that any individual whose election or nomination for election as a
member of the Valley Board (or, following a Non‑Control Transaction, the board
of directors of the Surviving Corporation) was approved by a vote of at least
two‑thirds of the Continuing Directors then in office shall be considered a
Continuing Director; or (v) upon a sale of (A) common stock of the Bank if after
such sale any person other than Valley, an employee benefit plan established or
maintained by Valley or a Valley Subsidiary, or an affiliate of Valley or a
Valley Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). For purposes of this paragraph: (I) Valley will be deemed to have
become a subsidiary of another corporation if any other corporation (which term
shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Valley or any successor to Valley; (II) “Non‑Control Transaction” means
a transaction in which Valley is merged with or into, or is consolidated with,
or becomes the


4
95171489.5

--------------------------------------------------------------------------------





subsidiary of another corporation pursuant to a definitive agreement providing
that at least 60% of the directors of the Surviving Corporation immediately
after the transaction are individuals who were directors of Valley on the day
before the first public announcement relating to the transaction; (III) the
“Surviving Corporation” in a transaction in which Valley becomes the subsidiary
of another corporation is the ultimate parent entity of Valley or Valley’s
successor; (IV) the “Surviving Corporation” in any other transaction pursuant to
which Valley is merged with or into another corporation is the surviving or
resulting corporation in the merger or consolidation; and (V) “Valley
Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with Valley, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
c.Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change-in-Control and ending on the earlier of (i) the
third anniversary of the Change-in-Control or (ii) the death of the Executive.
For the purpose of this Agreement, a Change-in-Control shall be deemed to have
occurred at the date specified in the definition of Change-in-Control.
d.Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
e.Good Reason. When used with reference to a voluntary termination by Executive
of the Executive’s employment with the Company, “Good Reason” shall mean any of
the following, if taken without Executive’s express written consent:


5
95171489.5

--------------------------------------------------------------------------------





(1)The assignment to Executive of any duties inconsistent with, or the reduction
of powers or functions associated with, Executive’s position, title, duties,
responsibilities and status with the Company immediately prior to a
Change-in-Control; any removal of Executive from, or any failure to re-elect
Executive to any positions(s) or offices(s) Executive held immediately prior to
such Change-in-Control;
(2)A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change-in-Control or the failure to award
Executive annual increases in accordance herewith;
(3)A failure by the Company to continue any bonus plan in which Executive
participated immediately prior to the Change-in-Control (except that the Company
may institute plans, programs or arrangements providing the Executive
substantially similar benefits) or a failure by the Company to continue
Executive as a participant in such plan on at least the same basis as Executive
participated in such plan prior to the Change-in-Control; or a failure to pay
the Executive the bonus provided for in Section 4.b hereof at the time and in
the manner therein specified;
(4)The Company’s transfer of Executive to another geographic location outside of
New Jersey or more than 25 miles from the Executive’s present office location,
except for required occasional travel on the Company’s business to an extent
consistent with Executive’s business travel obligations immediately prior to
such Change-in-Control;
(5)The failure by the Company to continue in effect any employee benefit plan,
program or arrangement (including, without limitation the Company’s


6
95171489.5

--------------------------------------------------------------------------------





retirement plan, benefit equalization plan, life insurance plan, health and
accident plan, disability plan, deferred compensation plan or long term stock
incentive plan) in which Executive is participating immediately prior to a
Change-in-Control (except that the Company may institute or continue plans,
programs or arrangements providing Executive with substantially similar
benefits); the taking of any action by the Company which would adversely affect
Executive’s participation in or materially reduce Executive’s benefits under,
any of such plans, programs or arrangements; the failure to continue, or the
taking of any action which would deprive Executive, of any material fringe
benefit enjoyed by Executive immediately prior to such Change-in-Control; or the
failure by the Company to provide Executive with the number of paid vacation
days to which Executive was entitled immediately prior to such
Change-in-Control;
(6)The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any
Change-in-Control; or
(7)Any purported termination of Executive’s employment by the Company during the
term of this Agreement which is not effected pursuant to all of the requirements
of this Agreement; and, for purposes of this Agreement, no such purported
termination shall be effective.




7
95171489.5

--------------------------------------------------------------------------------





2.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein.
3.    Position. During the Contract Period the Executive shall be employed by
the Company in the position the Executive held with the Company prior to the
Change-in-Control, or with such other corporate or divisional profit center as
shall then be the principal successor to the business, assets and properties of
the Company, with the same title and the same duties and responsibilities as
before the Change-in-Control. The Executive shall devote full time and attention
to the business of the Company, and shall not during the Contract Period be
engaged in any other business activity. This paragraph shall not be construed as
preventing the Executive from managing any investments which do not require any
service on the Executive’s part in the operation of such investments or from
continuing to serve on any boards of directors or trustees which he served prior
to the Change-in-Control or for which consent is provided after a
Change-in-Control.
4.    Cash Compensation. The Company shall pay to the Executive compensation for
services during the Contract Period as follows:
a.Base Salary. A base annual salary equal to the annual salary in effect as of
the Change-in-Control. The annual salary shall be payable in installments in
accordance with the Company’s usual payroll method.
b.Annual Bonus. An annual cash bonus equal to the average of the cash bonuses
awarded to the Executive in the three years prior to the Change-in-Control
(excluding any year for which cash bonuses were prohibited by law or regulation
and excluding any year prior to


8
95171489.5

--------------------------------------------------------------------------------





the 2014 performance year, although that may require only a two year average).
Subject to any express regulatory requirements, the bonus shall be paid within
45 days of the end of the calendar year for which the bonus is awarded.
c.Annual Review. The Board of Directors during the Contract Period shall review
annually, or at more frequent intervals which the Board of Directors determines
is appropriate, the Executive’s compensation and shall award the Executive
additional compensation to reflect the Executive’s performance, the performance
of the Company and competitive compensation levels, all as determined in the
discretion of the Board of Directors.
5.    Expenses and Fringe Benefits.
a.Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by the Executive with respect
to the business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to the Executive immediately prior to the
Change-in-Control.
b.Benefit Equalization Plan. During the Contract Period, if the Executive was
entitled to benefits under the Company’s Benefit Equalization Plan (“BEP”) prior
to the Change-in-Control, the Executive shall be entitled to continued benefits
under the BEP after the Change-in-Control and such BEP may not be modified or
terminated to reduce or eliminate such benefits during the Contract Period.
c.Club Membership and Automobile. If prior to the Change-in-Control, the
Executive was entitled to membership in a country club and/or the use of an
automobile, during the


9
95171489.5

--------------------------------------------------------------------------------





Contract Period, the Executive shall be entitled to the same membership and/or
use of an automobile at least comparable to the automobile provided to the
Executive prior to the Change-in-Control.
d.Other Benefits. During the Contract Period, the Executive also shall be
entitled to vacations and sick days, in accordance with the practices and
procedures of the Company, as such existed immediately prior to the
Change-in-Control. During the Contract Period, the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other benefits
enjoyed, from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company.
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and any
successor or acquirer of the Company, if any) including the chief executive
officer of such entities, then no such change shall be deemed to be contrary to
this paragraph.
6.    Termination for Cause. During the Contract Period, the Company shall have
the right to terminate the Executive for Cause, upon written notice to the
Executive of the termination which notice shall specify the reasons for the
termination. In the event of termination for Cause the Executive shall be
entitled to any compensation or benefits earned through the date of termination
but shall not be entitled to any further compensation or benefits under this
Agreement.
7.    Disability. During the Contract Period if the Executive becomes
permanently disabled, or is unable to perform the duties hereunder for 4
consecutive months, the Company may terminate the employment of the Executive.
In such event, the Executive shall be entitled to any


10
95171489.5

--------------------------------------------------------------------------------





compensation or benefits earned through the date of such termination plus a lump
sum payable within ten business days of termination of employment equal to one
twelfth of the Executive’s highest annual salary (including any 401(k) plan
deferral) paid in any of the three calendar years immediately prior to the
Change-in-Control but the Executive shall not be entitled to any further
compensation or benefits under this Agreement.
8.    Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive’s estate shall be entitled to any compensation or benefits earned
through the date of death plus a lump sum payable within thirty business days of
the date of death equal to one twelfth of the Executive’s highest annual salary
(including any 401(k) plan deferral) paid in any of the three calendar years
immediately prior to the Change-in-Control but the Executive shall not be
entitled to any further compensation or benefits under this Agreement.
9.    Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive providing four weeks notice. The Executive may resign
for Good Reason during the Contract Period upon four weeks’ written notice to
the Company specifying facts and circumstances claimed to support the Good
Reason. The Executive shall be entitled to give a Notice of Termination that his
or her employment is being terminated for Good Reason at any time during the
Contract Period, not later than twelve months after any occurrence of an event
stated to constitute Good Reason. If the Company terminates the Executive’s
employment during the Contract Period without Cause or if the Executive Resigns
for Good Reason during the Contract Period, the Company shall, subject to
section 12 hereof:


11
95171489.5

--------------------------------------------------------------------------------





a.within 20 business days of the termination of employment, pay the Executive a
lump sum severance payment equal to three (3) times the Executive’s highest
annual compensation paid during or for a calendar year, in any of the three
calendar years immediately prior to the Change-in-Control, where annual
compensation means (i) salary paid during a calendar year (including any 401(k)
plan deferral) plus (ii) cash bonuses awarded to the Executive for such calendar
year, regardless of when paid.
b.within 20 business days of the termination of employment, pay the Executive in
an amount equal to three (3) times one hundred percent (100%) of the premium of
the life insurance coverage provided to a similarly situated active employee
(based upon the coverage and rates in effect on the date the Executive
terminates employment); and
c.within 20 business days of the termination of employment, pay the Executive a
lump sum amount equal three (3) times one hundred twenty-five percent (125%) of
(A) the aggregate annual COBRA premium amounts (based upon COBRA rates then in
effect) and annual dental coverage premium amounts, reflecting what was being
provided to the Executive (and his spouse and family) at the time of termination
of employment, minus (B) the aggregate annual amount of any employee
contribution that would have been required of the Executive (determined as of
the termination of employment).
The Executive shall not have a duty to mitigate the damages suffered by the
Executive in connection with the termination by the Company of the Executive’s
employment without Cause or a resignation for Good Reason during the Contract
Period. If the Company fails to pay the Executive any lump sum amounts or other
benefits due the Executive hereunder, the Executive,


12
95171489.5

--------------------------------------------------------------------------------





after giving 10 days’ written notice to the Company identifying the Company’s
failure, shall be entitled to recover from the Company on a monthly basis as
incurred all of the Executive’s reasonable legal fees and expenses incurred in
connection with enforcement against the Company of the terms of this Agreement.
The Executive shall be denied payment of legal fees and expenses only if a court
finds that the Executive sought payment of such fees without reasonable cause
and not in good faith.
10.    Resignation Without Good Reason. The Executive shall be entitled to
resign from the employment of the Company at any time during the Contact Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which the Executive
ceases to be employed by the Company, and shall not be entitled to any of the
other benefits provided hereunder. No such resignation shall be effective unless
in writing with four weeks’ notice thereof.
11.    Non-Disclosure of Confidential Information.
a.Non-Disclosure of Confidential Information. Except in the course of the
Executive’s employment with the Company and in the pursuit of the business of
the Company or any of its subsidiaries or affiliates, the Executive shall not,
at any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates. The Executive agrees that, among other things, all
information concerning the identity of and the Company’s relations with its
customers is confidential information.


13
95171489.5

--------------------------------------------------------------------------------





b.Specific Performance. Executive agrees that the Company does not have an
adequate remedy at law for the breach of this section and agrees that he shall
be subject to injunctive relief and equitable remedies as a result of the breach
of this section. The invalidity or unenforceability of any provision of this
Agreement shall not affect the force and effect of the remaining valid portions.
No alleged breach or breach of this Section 11 shall give the Company the right
to withhold or offset against any payments or benefits due the Executive under
this Agreement.
c.Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.
12.    Net Best Tax Provision.
a.Net Best Provision. Anything in this Agreement to the contrary
notwithstanding, in the event that the payments and benefits provided to
Executive under this Agreement, when aggregated with any other payments or
benefits payable to or received by Executive (the “Aggregate Benefits”), would
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Executive’s Aggregate Benefits will be either: (a)
delivered in full, or (b) delivered as to such lesser extent as would result in
no portion of such Aggregate Benefits being subject to the Excise Tax, whichever
of the foregoing amounts results in the receipt by the Executive on an after-tax
basis of the greatest amount of Aggregate Benefits, taking into account the
federal, state and local income taxes, including the Excise Tax, that would be
imposed upon the Executive’s Aggregate Benefits.


14
95171489.5

--------------------------------------------------------------------------------





b.Method of Determination. Unless Valley and the Executive otherwise agree in
writing, any determination required under this Section will be made in writing
by Valley’s independent public accountants, or other nationally-recognized
accounting firm, executive compensation/consulting firm or law firm selected by
the Executive and consented to by Valley (which consent shall not be
unreasonably withheld, delayed or denied) (the “Accounting/Benefits Firm”). The
determination of such Accounting /Benefits Firm will be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accounting/Benefits Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Accounting/Benefits Firm such information and documents as the
Accounting/Benefits Firm may reasonably request in order to make a determination
under this Section. To the extent any reduction in Aggregate Benefits is
required by this Section, the Aggregate Benefits shall be reduced or eliminated
in accordance with the Executive’s instructions provided Valley has no
reasonable objection thereto, and all reductions or eliminations shall be based
on the value of the Aggregate Benefits established for purposes of the
determination required under this Section. All fees and expenses of the
Accounting/Benefits Firm shall be borne solely by the Company
13.    Term and Effect Prior to Change-in-Control.
a.Term. Except as otherwise provided in section b below, this Agreement shall
commence on the date hereof and shall remain in effect for a period of 3 years
from the date hereof (the “Term”) or until the end of the Contract Period,
whichever is later. The Term shall be


15
95171489.5

--------------------------------------------------------------------------------





automatically extended for an additional one year period on the anniversary date
hereof (so that the Term is always 3 years) unless, prior to a
Change-in-Control, the Personnel and Compensation Committee of Valley notifies
the Executive in writing that the Contract is not so extended, in which case the
Term shall end at the expiration of then current 3 year Term.
b.No Effect Prior to Change-in-Control. This Agreement shall not effect any
rights of the Company to terminate the Executive prior to a Change-in-Control or
any rights of the Executive granted in any other agreement or contract or plan
with the Company. The rights, duties and benefits provided hereunder shall only
become effective upon and after a Change-in-Control. If the full-time employment
of the Executive by the Company is ended for any reason prior to a
Change-in-Control, this Agreement shall thereafter be of no further force and
effect.
14.    Severance Compensation and Benefits Not in Derogation of Other Benefits.
Anything to the contrary herein contained notwithstanding, the payment or
obligation to pay any monies, or granting of any benefits, rights or privileges
to Executive as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that the Executive now has or will have under any
plans or programs of or agreements with the Company, except that as long as the
Executive receives the lump sum payments due under Section 9 hereunder, the
Executive shall not be entitled to any other severance payments under the
Company’s severance policy for officers and employees or under the Executive’s
letter agreement providing for severance, dated the date hereof.
15.    Notice. During the Contract Period, any notice of termination of the
employment of the Executive by the Company or by the Executive to the Company
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice


16
95171489.5

--------------------------------------------------------------------------------





of Termination” shall mean a dated notice which shall (i) indicate the specific
termination provision in this Agreement relied upon; (ii) set forth, if
necessary, in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment of the Executive or from the Company
under the provision so indicated; (iii) specify a date of termination, which
shall be not less than two weeks nor more than six weeks after such Notice of
Termination is given, except in the case of termination of employment by the
Company of the Executive for Cause pursuant to Section 6 hereof, in which case
the Notice of Termination may specify a date of termination as of the date such
Notice of Termination is given; and (iv) be given by personal delivery or, if
the individual is not personally available, by certified mail to the last known
address of the individual. Upon the death of the Executive, no Notice of
Termination need be given.
16.    Payroll and Withholding Taxes. All payments to be made or benefits to be
provided hereunder by the Company shall be subject to applicable federal and
state payroll or withholding taxes, including if applicable the Excise Tax.
17.    Section 409A Compliance. This Agreement is intended to be compliant with,
or exempt from, the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”), taking into account the severance pay exception and the short
term deferral rules that are applicable under 409A, and it shall be administered
accordingly. Notwithstanding anything else to the contrary in this Agreement,
the BEP, or any other plan, contract, program or otherwise, the Company (and its
affiliates) are expressly authorized to delay any scheduled payments under this
Agreement, the BEP, and any other plan, contract, program or otherwise, as such
payments relate to the Executive, if the Company (or its affiliate) determines
that such delay is necessary in order


17
95171489.5

--------------------------------------------------------------------------------





to comply with the requirements of Section 409A of the Internal Revenue Code.
Any such payment (which shall be considered to be a separate payment and, and
not a series of payments) shall be delayed until the first day of the month
following the date that is six (6) months after the Executive ’s separation from
service (as defined and determined under Section 409A). At the end of such
period of delay, the Executive will be paid the delayed payment amounts, plus
interest for the period of any such delay. For purposes of the preceding
sentence, interest shall be calculated using the six (6) month Treasury Bill
rate in effect on the date on which the payment is delayed, and shall be
compounded daily.
18.    Miscellaneous. This Agreement is the joint and several obligation of the
Bank and Valley. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby, including expressly the Change in Control
Agreement dated January 31, 2013. The amendment or termination of this Agreement
may be made only in a writing executed by the Company and the Executive, and no
amendment or termination of this Agreement shall be effective unless and until
made in such a writing. This Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merge, consolidation, liquidation or
otherwise) to all or substantially all of the assets of the Company. This
Agreement is personal to the Executive and the Executive may not assign any of
the Executive’s rights or duties hereunder but this Agreement shall be
enforceable by the Executive’s legal representatives, executors or
administrators. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.


18
95171489.5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.
ATTEST:
 
VALLEY NATIONAL BANCORP
/s/ Alan D. Eskow
By:
/s/ Gerald Korde
Alan D. Eskow, Secretary
 
Gerald Korde, Chairman,
 
 
Compensation and Human Resources Committee
 
 
 
ATTEST:
 
VALLEY NATIONAL BANK
/s/ Alan D. Eskow
By:
/s/ Gerald Korde
Alan D. Eskow, Secretary
 
Gerald Korde, Chairman,
 
 
Compensation and Human Resources Committee
 
 
 
WITNESS:
 
 
/s/ Alan D. Eskow
 
/s/ Ira Robbins
 
 
Ira Robbins, Executive





19
95171489.5